           Case 1:20-cv-01954-LGS Document 16 Filed 06/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LUIS PAULINO CALDERON, et al.,                               :
                                              Plaintiffs, :
                                                              :   20 Civ. 1954 (LGS)
                            -against-                         :
                                                              :        ORDER
 TONY FRUITS & GROCERY CORP., et al.,                         :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs filed the Complaint on March 5, 2020 (Dkt. No. 1);

        WHEREAS, the Order dated March 30, 2020, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference (Dkt. No

10);

        WHEREAS, the initial pretrial conference is currently scheduled for June 11, 2020, at

10:40 a.m. (Dkt. No. 13);

        WHEREAS, Defendants have not appeared, and Plaintiffs have filed proof of service on

the docket as to Defendant Tony Fruits & Grocery Corp. (Dkt. No. 14), but not as to the

individual Defendants;

        WHEREAS, Federal Rule of Civil Procedure 4(m) provides that the time limit for service

is ninety days from the filing of the Complaint. It is hereby

        ORDERED that, if Plaintiffs have been in communication with Defendants, the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than June 8, 2020, at noon. If Plaintiffs have not been in communication with Defendants,

they shall file a letter as soon as possible and no later than June 8, 2020, at noon (1) requesting

an adjournment of the initial pretrial conference; and (2) explaining why the individual

Defendants have not yet been served or, if they have been served, why proof of service has not
          Case 1:20-cv-01954-LGS Document 16 Filed 06/05/20 Page 2 of 2


yet been filed on the docket. It is further

       ORDERED that Plaintiffs shall serve a copy of this Order on Defendants, and shall file

affidavits of service no later than June 19, 2020.

Dated: June 5, 2020
       New York, New York




                                                 2
